Name: 98/362/EC: Commission Decision of 19 May 1998 amending for the second time Commission Decision 93/42/EEC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Sweden and amending Commission Decision 95/109/EC (notified under document number C(1998) 1355) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  Europe;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 1998-06-06

 Avis juridique important|31998D036298/362/EC: Commission Decision of 19 May 1998 amending for the second time Commission Decision 93/42/EEC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Sweden and amending Commission Decision 95/109/EC (notified under document number C(1998) 1355) (Text with EEA relevance) Official Journal L 163 , 06/06/1998 P. 0048 - 0049COMMISSION DECISION of 19 May 1998 amending for the second time Commission Decision 93/42/EEC, concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Sweden and amending Commission Decision 95/109/EC (notified under document number C(1998) 1355) (Text with EEA relevance) (98/362/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended and updated by Council Directive 97/12/EC (2), and in particular Articles 9(3) and 10(2) thereof,Whereas an eradication programme of infectious bovine rhinotracheitis (IBR) in Sweden was approved by Commission Decision 95/71/EC (3); whereas the programme is regarded to have been successful in eradicating this disease from Sweden;Whereas to secure progress and successfully conclude the initiated IBR programme Sweden was granted certain additional guarantees by Commission Decision 95/109/EC (4);Whereas Sweden considers that its territory is free from infectious bovine rhinotracheitis and has submitted supporting documentation to the Commission;Whereas the authorities of Sweden apply for national movement of bovine animals rules at least equivalent as those foreseen in the present Decision;Whereas Commission Decision 93/42/EEC (5), as amended by Decision 94/962/EEC (6), gives additional guarantees in relation to infectious bovine rhinotracheitis for bovines destinated for Denmark and Finland;Whereas it is appropriate to propose certain additional guarantees to protect the progress made in Sweden; whereas it is therefore appropriate to amend this Decision to give the same guarantee to Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 93/42/EEC is replaced by the Annex to this Decision.Article 2 The second line in the Annex to Decision 95/109/EC is deleted.Article 3 This Decision is addressed to the Member States.Done at Brussels, 19 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29. 7. 1964, p. 1977/64.(2) OJ L 109, 25. 4. 1997, p. 1.(3) OJ L 59, 17. 3. 1997, p. 33.(4) OJ L 79, 7. 4. 1995, p. 32.(5) OJ L 16, 25. 1. 1993, p. 50.(6) OJ L 371, 31. 12. 1994, p. 27.ANNEX >TABLE>